Environmental protection from radiation following the crash of a military aircraft in Greenland (debate)
The next item is the report by Diana Wallis, on behalf of the Committee on Petitions, on the public health consequences of the 1968 Thule crash (petition 720/2002).
rapporteur. - Madam President, Commissioner, this report follows on well from the last debate, which was on the general nature of the Euratom Treaty past, present and future. This is an actual, specific, individual case, which clearly highlights why this Treaty needs looking at in order to ensure the future safety of Europe's citizens in the event of nuclear incidents.
This nuclear incident and its sad after-effects for certain individuals have wider implications for the health and safety of all our citizens. It is, of course, the strength of our petition system that it allows individuals to bring such events to our attention when the European institutions or legal framework have not assisted as they would have wished or expected. Our citizens are telling us that the Euratom Treaty is not working, so we should listen.
Let me take you back to an Arctic night in January 1968, still the era of the Cold War - indeed the facts of this story sound like an international thriller. An American B-52 bomber gets into trouble, the crew scramble to safety and the plane comes down in Greenland with an enormous amount of weapons-grade plutonium on board. Residents of Greenland working at the American base at Thule immediately set out across the ice with husky teams to get to the downed plane, the Americans desperate to get there before anyone else. Over the weeks that follow, many Thule workers were involved in the clear-up. They were not working in laboratory conditions. They were not wearing any protective clothing, except against the cold - indeed the clothing that many of them wore was so contaminated by radiation that it had to be destroyed. Over the months and years that followed, the Thule workers began to suffer all sorts of terrible health consequences. Mr Carswell, the petitioner in this case, was one of them.
This is a long story, which has been all through the Danish courts and has been the subject of many reports, debates and discussions. We are looking here at a very specific issue in the saga, namely the rights of the Thule workers under Council Directive 96/29/Euratom of 13 May 1996, laying down the basic safety standards for the protection of the health of workers and the general public against the dangers arising from ionising radiation. All sorts of legal arguments have been raised against the petitioners and I do not seek to deal with those in detail here, but will merely say that they are set out and dealt with seriously in the report - the question of both the temporal and geographic application of the Treaty to Greenland and the issue of the application to military incidents. This was not a military incident as far as the Member State involved is concerned. The military element is from a third state, so we, following in the steps of the ECJ, argue that the Directive can indeed apply.
But this is not just some legal argument; this is above all a political argument - an argument that could even be pursued under the European Convention on Human Rights, concerning the duty of a state to take appropriate steps to safeguard the lives of those within its jurisdiction. However, what we are absolutely clear about is that there is a right under the Directive for medical monitoring of the survivors, proper surveillance and intervention measures - not merely statistical exercises as have been conducted to date, but proper clinical, medical monitoring that would benefit not only those survivors but also the health and safety of all Europe's citizens in the event of such future incidents. If this is not allowed, then it tells us that the Treaty is not working, and that is why it needs review and attention.
I am afraid that I must also urge colleagues to reject the amendments. They are confused or refer to unspecified events not mentioned in the petition, or they try to undermine the argumentation of the report. Therefore, on behalf of the Thule survivors, and in the hope of future work to review the Treaty, I commend the report to you, unamended.
Madam President, firstly I would like to thank the rapporteur for her work on this very important petition. The Commission has full sympathy with the petitioners who have undergone a very difficult time following their participation in the rescue operations after the air crash in 1968. At the same time, I would say that over the past five years the Commission has followed this case very closely. It has studied it carefully from the legal point of view and has cooperated with the Committee on Petitions and with its rapporteur.
The Commission reached the conclusion that the claims brought by the petitioners in this case cannot be based on Community law but solely on the basis of Danish national legislation before the Danish administration and courts. In view of these elements, this case calls for a political, rather than a legal, solution. I believe that the proposed European Parliament resolution could be one of the elements to help such a political solution.
In order to ensure that Euratom legislation covers future situations such as the one which originated in the petition, the Commission will examine the possibility of making a relevant provision on the application of the radiation protection requirements in situations arising from military applications. The inclusion of such a provision could be undertaken in the framework of the forthcoming revision and recasting of Directive 96/29/Euratom laying down basic safety standards for the protection of the health of workers and the general public against the dangers arising from ionising radiation. However, the compatibility of such a provision with the case-law needs to be examined in detail.
on behalf of the PSE Group. - Madam President, I will not read from my notes. I will say what I feel, not what I ought to say.
The Commissioner offers his sympathy, but we do not need sympathy. What is needed is the enforcement of fundamental rights, which are critical here; the right of access to information in order for you to be completely certain that what has happened to you is not life-threatening.
The easiest thing here would be to attack the government of one of the Member States. I do not what to do that. I want to seek to achieve a solution on behalf of the petitioners.
Commissioner, you talk of a political solution. Well, I wish to inform you that this is a political institution, which is why we are approaching the European Commission to help us achieve that solution.
The solution will not come through sympathy, but through the determination to ask the Danish Government, under the auspices of good and loyal cooperation, which is enshrined in the Treaties of Maastricht and Amsterdam, to acquiesce to the request for information from the petitioners and workers who formed an association and cleaned up after this tragedy. Therefore, do not sympathise with them, but lend them the Commission's political clout and support and enquire of the Member State as to whether it will release information that is essential to these people in terms of ensuring that they are not at risk and that their lives are safe and in good hands. That is all we ask.
I shall detain the House no longer. I am tiring of the Commission's response to the effect that 'it is nothing to do with us'. That is the simplest way to reinforce the Euro-scepticism that is growing across the EU and which, sadly, is prevalent in Denmark.
on behalf of the ALDE Group. - Madam President, this is a unique report on a unique petition and Mrs Wallis has dealt with it excellently. Legal matters aside, the petition on which the report is based raises some important points. I shall briefly mention three of them.
Point one. Even with the greatest of safety precautions, a nuclear weapons accident is always possible. In a way, the US B-52 crash in Greenland was very fortunate. Imagine the effects of it happening in a highly populated area, for example near a US base in central Europe. So anybody who claims nuclear weapons are absolutely safe in peace time is not telling the whole truth.
Point two. After a nuclear accident, well-prepared plans should immediately be put in action which would minimise the short-term and long-term effects to human health and to the environment. It seems that the relevant authorities, in this case the US air force and the Danish Government, were ill-prepared and did not deal with the problem properly, especially as regards protecting the civilian personnel and providing them with long-term health surveillance and monitoring. This shortfall has led to numerous premature deaths from cancer in cases where early detection could have provided a much better chance of survival, so anybody who claims that the relevant authorities can deal most adequately with the after-effects of a nuclear weapons accident is also not telling the whole truth.
Point three. After a nuclear weapons accident, one expects that the government concerned would display a spirit of transparency and cooperation in dealing with the affected population. This was not the case with the Greenland crash, as the Danish Government refused to provide access to the relevant environmental radiation records needed to estimate the radiation doses received by affected workers. Furthermore, the information given by the Danish authorities was dangerously misleading. So even scientific reports issued by governments after a nuclear weapons accident cannot be trusted.
The overall message is therefore clear. Nuclear weapons can cause death and suffering even in peace time, so the best way to deal with them is not to have them at all. After listening to the Commissioner, my final observation would be that petitioners who have endured years of suffering and struggle seem only to receive a lot of sympathy from the EU, but no practical assistance.
on behalf of the UEN Group. - (PL) Madam President, I would like to start by thanking Diana Wallis for her - as usual - excellent report, and take pleasure and satisfaction in saying that we have in this House a rapporteur who always delivers highly accurate reports, particularly from the legal point of view, which is extremely important here.
In 1968, a US aircraft crashed with nuclear weapons on board. The writer of a petition which reached our Committee, suffered problems with his health and believes that he was not adequately compensated.
The Committee was again the last resort for a large number of people who had nowhere else to seek justice. This gave rise to an interesting legal aspect which Mrs Wallis dealt with excellently. The accident took place in 1968, while Denmark together with Greenland joined the European Union in 1973, and in 1985 Greenland left the European Union, while the Directive establishing basic safety standards in the event of such accidents (that is, Directive of the Council 96/29/EURATOM), dates from 13 May 1996. Although from the dates themselves it appears that the author of the petition stood no chance of seeking justice here, Diana Wallis proved that according to the precedents of the ECJ, new provisions of community law are fundamentally applicable to the future outcome of events that took place before prior legislative acts came into effect, such as Greenland's withdrawal from the European Union.
If states actually applied the relevant directives, the Committee on Petitions would have fewer problems to deal with. I would like to recall just three cases - the Lloyds case, the Equitable Life case and the matter of local planning abuses in Spain, which were brought simply because the relevant directives were not properly implemented in the countries in question. The injured parties are entitled to remedy for damage suffered, and we are all entitled to security in the future.
on behalf of the Verts/ALE Group. - (DA) Madam President, this is a grim state of affairs. It is absurd and quite indefensible that nuclear weapons should have been flown around in this negligent way during the Cold War. That is what is really scandalous about the Thule case. Unacceptable though it is to treat nuclear weapons so carelessly, that is no reason for allowing ourselves to state something that has proved to be untrue. We have no documentation to indicate that any of the Thule workers died as a result of radiation. Nor can we maintain that the relevant health checks were not carried out. They were, in fact, carried out, and the results show the opposite of what the petitioner, and now also the report, assert. That is something that we have to respect.
The amendments by the Group of the Greens/European Free Alliance are designed to remove errors and unwarranted assertions. That being said, we agree with Mrs Wallis that Denmark cannot avoid the fact that the EU has powers to exercise in this matter. What happened involving the B-52 bomber is not the only nuclear activity that has polluted the Thule area. Every aspect needs to be looked into, and the EU should make sure that the relevant investigations take place. If, however, the report is to have some significance, it must not contain factual errors. If we adopt a report containing errors, all we do is damage our own credibility. I have no interest in defending the Danish Government on this matter. On the contrary. It has treated Mrs Wallis badly, and it has been all too slow in forwarding the results of the many investigations to Parliament. We nonetheless very much hope that we get the report properly adopted so that it is practical and effective enough subsequently to influence events and is not merely set aside for not having respected the real facts.
on behalf of the GUE/NGL Group. - (DA) Madam President, the plane crash on 21 January 1968 in North-Western Greenland triggered not only 850 metre-high flames but also extensive radioactive pollution. The Danish authorities wanted the matter kept under wraps. They knew that their tacit acceptance of American aircraft armed with nuclear weapons in Greenland's airspace was unpopular among the populations of both Denmark and Greenland. That is why 18 years went by before the authorities began to take an interest in the health of the Greenlanders affected and of the civilian workers involved in the clean-up operation. Even today, the people concerned have still not been given a complete picture of what happened to them. This is partly because successive Danish governments have refused to comply with the provisions of the EURATOM Treaty, which they nonetheless signed.
In the view of the Confederal Group of the European United Left/Nordic Green Left, that is the crucial point in Mrs Wallis's proposal. We are able to support the first four of the five amendments by the Group of the Greens/European Free Alliance, but we shall in any case vote in favour of the proposal in the final vote.
on behalf of the IND/DEM Group. - (DA) Madam President, for the first time in 28 years, I shall vote tomorrow in favour of criticising my own government in Denmark. I am ashamed of the way we behaved towards the few hundred survivors of the American nuclear accident in Greenland in 1968. In order to conceal the fact that this accident was a nuclear one, the authorities failed to supply them with personal protection when getting them to clean up after it. Many have since died of cancer, while animals have been born with defects, which can presumably be traced back to the accident. Mr Carswell has raised this matter in the Committee on Petitions. He has himself been in hospital 50 times due to the effects of the accident. Mrs Wallis has done some detailed work for the committee over the last three years, involving hearings and visits, and now Mrs Auken comes along to the actual sitting at which we are to vote and wants to see all the work begun again from scratch. The matter is very simple and is not about the presence or otherwise of radiation. What it is about is the fact that, under the EURATOM Treaty, the survivors are entitled to annual health checks, however much their health may or may not have been affected, and they are entitled to have access to their own medical reports. Denmark should now comply with those two requirements.
I should like to thank Mrs Wallis and the committee for the very responsible work they have done on this matter. I myself took part in all the meetings, and if Mrs Auken had shown her interest when the matter was discussed, she would not have tabled amendments at the last minute. Imagine if all the other reports from Parliament had to be debated again because Mrs Auken had not taken part in the committee reading. I urge you to vote in favour of the report tomorrow without last-minute amendments.
The Commission now says that there is a need for a political solution. There are some of us who have tried to obtain such a solution. I have sent private letters to the Prime Minister in order to get this matter cleared up politically. His attitude was sympathetic, but no solution was found because officialdom does not want to give way on this matter. What a good thing it is, then, that people have access to a Committee on Petitions to which they can turn when officials are not disposed to listen to them.
Member of the Commission. Madam President, honourable Members, enforcement of rights could be done on the basis of legislation. The Commission has analysed this thoroughly. Unfortunately I cannot add anything further, even after this very professional debate.
At the same time, I could also say that the report will be a reference document for future Community action in this field.
The debate is closed.
The vote will take place tomorrow, Thursday.